PER CURIAM.
In this Anders1 appeal, we affirm the judgment and sentences but remand for the trial court to correct the written judgment in case number 18CF-634 to reflect a conviction for burglary of an unoccupied conveyance, a third-degree felony, for count one, and grand theft of more than $10,000 but less than $20,000, a third-degree felony, for count two. See Washington v. State, 37 So.3d 376 (Fla. 1st DCA 2010) (affirming Anders appeal but remanding for correction of scrivener’s error).
AFFIRMED and REMANDED.
ROWE, RAY, and OSTERHAUS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).